Exhibit 10.25 Celebrating Five Decades of International Exchange December9, 2009 By Facsimile, Certified Mail and Federal Express People to People International World Headquarters 911 Main Street, Suite2110 Kansas City, MO 64105 Attn: Ms.Mary Eisenhower Re: Exercise of Option Ladies and Gentlemen: Pursuant to Section2 of the Amendment to General Contracts, dated January22, 2000, by and among People to People International, Ambassadors International,Inc. and Ambassador Programs,Inc. (the “Amendment”), we hereby exercise the option to extend the term of all of the Contracts (as defined in the Amendment) through June30, 2020. Please feel free to call me with any questions. Regards, /s/ Jeffrey D. Thomas Jeffrey D. Thomas Chief Executive Officer
